I N   T H E      C O U R T O F A P P E A L S
                                                         A T K N O X V I L L E
                                                                                                        FILED
                                                                                                            February 4, 1998

                                                                                                       Cecil Crowson, Jr.
                                                                                                        Appellate C ourt Clerk
M c C A L L I E C H I R O P R A C T I C C L I N I C ,              )     H A M I L T O N C H A N C E R Y
I N C . , d / b / a M c C A L L I E H E A L T H                    )     C . A . N O . 0 3 A 0 1 - 9 7 0 8 - C H - 0 0 3 1 8
C E N T E R ,                                                      )
                                                                   )
                  P l a i n t i f f - A p p e l l a n t            )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
v s .                                                              )     H O N . H O W E L L          N .    P E O P L E S
                                                                   )     J U D G E
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
E R W I N D I N S M O R E , P o l i c e                            )     A F F I R M E D      A N D     R E M A N D E D
C o m m i s s i o n e r , a n d T H E C I T Y            O F       )
C H A T T A N O O G A ,                                            )
                                                                   )
                  D e f e n d a n t s - A p p e l l e e s          )




D O U G L A S R . P I E R C E     a n d     D E E N A     M .   C H A R D O F F ,   K i n g     &     B a l l o w ,    N a s h v i l l e ,
f o r A p p e l l a n t .

P H I L L I P A . N O B L E T T    &      R A N D A L L L .     N E L S O N ,   C i t y    A t t o r n e y ,       C h a t t a n o o g a ,
f o r a p p e l l e e s .
                                                                                                  O          P          I     N         I      O         N



                                                                                                                                                                                                             M c M u r r a y ,             J .



                T h e             a p p e l l a n t                   ( p l a i n t i f f )                                 i n s t i t u t e d                        t h i s            a c t i o n              a g a i n s t         t h e

a p p e l l e e s                   ( d e f e n d a n t s )                          i n              a n              a t t e m p t                 t o            g a i n         a c c e s s              t o         c o p i e s       o f

p o l i c e               r e p o r t s                       o f            a u t o m o b i l e                                   a c c i d e n t s                          i n v e s t i g a t e d                        b y         t h e

C h a t t a n o o g a                       P o l i c e                D e p a r t m e n t .                                        T h e                p l a i n t i f f                   h a d          r e q u e s t e d              b y

l e t t e r             t o          i n s p e c t                   " [ a ] l l                  t r a f f i c                             a c c i d e n t                 r e p o r t s                  m a i n t a i n e d             b y

y o u r     d e p a r t m e n t                      w h i c h               r e l a t e                         t o        a n y           a c c i d e n t o c c u r r i n g w i t h i n                                            s e v e n

d a y s          p r e c e d i n g                    t h e                 d a t e               o f                  t h i s               l e t t e r . "                         T h e           d e f e n d a n t s                 h a d

r e f u s e d               a c c e s s             t o             t h e          p l a i n t i f f                              o n         t h e           t h e o r y                 t h a t          s u c h         a c c i d e n t

r e p o r t s            a r e            m a d e         c o n f i d e n t i a l                                  u n d e r                 t h e           p r o v i s i o n s                   o f      T . C . A .            § §   5 5 -

1 0 - 1 0 8 ,            e t          s e q .                 T h e         a c t i o n                     w a s            b r o u g h t                    p u r s u a n t                t o         t h e         p r o v i s i o n s

o f     T h e         T e n n e s s e e                   P u b l i c                R e c o r d s                          A c t            c o d i f i e d                i n       T . C . A .             § §        1 0 - 7 - 5 0 3 ,

e t     s e q .                   T h e       t r i a l               c o u r t                  d e n i e d                      r e l i e f                 a n d           t h i s         a p p e a l                r e s u l t e d .

W e     a f f i r m                 t h e         j u d g m e n t                   o f           t h e                 t r i a l              c o u r t .



                W e           a r e           u n a b l e                    t o           a s c e r t a i n                                  f r o m               t h e           r e c o r d                  w h e t h e r           a n y

e v i d e n c e                   w a s           p r e s e n t e d                        a t              t h e                 h e a r i n g                     b e f o r e              t h e          t r i a l          c o u r t .

T h e r e         i s         a      n o t i c e                t h a t            n o           t r a n s c r i p t                               w i l l           b e       f i l e d .                 T h e         c o m p l a i n t

a n d       t h e                 a d m i s s i o n s                       i n           t h e                   a n s w e r                      a r e            s u f f i c i e n t ,                        h o w e v e r ,           t o

p r e s e n t            t h e            c o u r t             w i t h            a n           i s s u e                   l i m i t e d                    t o      a       q u e s t i o n                   o f     l a w .         T h e

q u e s t i o n               o f         l a w      a s            s t a t e d              b y             t h e            a p p e l l a n t                       i n         i t s      b r i e f             i s     " w h e t h e r

t h e       p u b l i c                   h a s           a           r i g h t                  o f               a c c e s s                     t o         t r a f f i c                 a c c i d e n t                 r e p o r t s

m a i n t a i n e d                    b y         l o c a l                 l a w           e n f o r c e m e n t                                       a g e n c i e s ? "                         I n          r e a c h i n g          a n

a n s w e r           t o          t h i s         q u e s t i o n                    t h e                 p e r t i n e n t                        p a r t s              o f       T . C . A .            § §         1 0 - 7 - 5 0 3 ,

                                                                                                                              2
e t   s e q . ,                 a n d   T . C . A .    § §   §   5 5 - 1 0 - 1 0 8 ,    e t   s e q . ,     m u s t     b e   r e a d            " i n       p a r i

m a t e r i a . "



                                     . . . I t i s w e l l - s e t t l e d t h a t t h e g u i d i n g p r i n c i p l e                             o   f
            s   t   a       t     u t o r y c o n s t r u c t i o n i s t o a s c e r t a i n a n d g i v e e f f e c t                              t   o
            t   h   e              l e g i s l a t i v e i n t e n t w i t h o u t u n d u l y r e s t r i c t i n g                                 o   r
            e   x   p       a     n d i n g a s t a t u t e ' s c o v e r a g e b e y o n d i t s i n t e n d e d s c o                          p   e   .
            S   t   a       t     e v . S l i g e r , 8 4 6 S . W . 2 d 2 6 2 , 2 6 3 ( T e n n . 1 9 9 3 ) .                                        I   n
            s   e   e       k     i n g t o a s c e r t a i n l e g i s l a t i v e i n t e n t , w e m u s t l o o k                                t   o
            t   h   e           e n t i r e s t a t u t e i n o r d e r t o a v o i d a n y f o r c e d o r s u b                                t   l   e
            c   o   n       s     t r u c t i o n o f t h e p e r t i n e n t l a n g u a g e . M c C l a i n v . H e                            n   r   y
            I   .       S        i e g e l C o . , 8 3 4 S . W . 2 d 2 9 5 ( T e n n . 1 9 9 2 ) . A c c o r d i n g                             l   y   ,
            s   t   a       t     u t e s " i n p a r i m a t e r i a " - - t h o s e r e l a t i n g t o t h e s                                a   m   e
            s   u   b       j     e c t o r h a v i n g a c o m m o n p u r p o s e - - a r e t o b e c o n s t r                                u   e   d
            t   o   g       e     t h e r , a n d t h e c o n s t r u c t i o n o f o n e s u c h s t a t u t e ,                                    i   f
            d   o   u       b     t f u l , m a y b e a i d e d b y c o n s i d e r i n g t h e w o r d s                                        a   n   d
            l   e   g       i     s l a t i v e i n t e n t i n d i c a t e d b y t h e l a n g u a g e o f a n o t                              h   e   r
            s   t   a       t     u t e . B e l l e - A i r e V i l l a g e , I n c . v . G h o r l e y , 5 7 4 S . W                            .   2   d
            7   2   3       ,         7 2 5 ( T e n n . 1 9 7 8 ) ; S p e n c e v . M i l e s L a b o r a t o r i                                e   s   ,
            I   n   c       .     , 8 1 0 F . S u p p . 9 5 2 ( E . D . T e n n . 1 9 9 2 ) . F i n a l l y , a n o t                            h   e   r
            a   i   d               t o     d e t e r m i n i n g  l e g i s l a t i v e  i n t e n t i s     t h e    r                         u   l   e
            "   e   j       u     s d e m g e n e r i s , " m e a n i n g w h e r e g e n e r a l w o r d s f o l                                l   o   w
            s   p   e       c     i a l w o r d s w h i c h l i m i t t h e s c o p e o f t h e s t a t u                                        t   e   ,
            g   e   n       e     r a l w o r d s w i l l b e c o n s t r u e d a s a p p l y i n g t o t h i n g s                                  o   f
            t   h   e            s a m e k i n d o r c l a s s a s t h o s e i n d i c a t e d b y t h e p r e c                                 e   d   -
            i   n   g            s p e c i a l w o r d s . N a n c e b y N a n c e v . W e s t s i d e H o s p . ,                               7   5   0
            S   .   W       .     2 d 7 4 0 , 7 4 3 ( T e n n . 1 9 8 8 ) .

L y o n s       v .             R a s a r ,    8 7 2   S . W . 2 d    8 9 5 ,   8 9 7    ( T e n n .      1 9 9 4 ) .



                                  I n c o n s t r u i n g a s t a t u t e i t i s t h e d u t y o f t h e c                                 o    u   r   t
            t   o            g i v e e v e r y w o r d a n d p h r a s e m e a n i n g . U n i t e d C a n n                                e    r   s   ,
            I   n   c       . v . K i n g , 6 9 6 S . W . 2 d 5 2 5 ( T e n n . 1 9 8 5 ) . W e                                             m    u   s   t
            c   o   n       s t r u e t h e s t a t u t e s o t h a t n o p a r t i s i n o p e r a t                                       i    v   e   ,
            s   u   p       e r f l u o u s , v o i d o r i n s i g n i f i c a n t . T i d w e l l v . C o l l                             i    n   s   ,
            5   2   2           S . W . 2 d 6 7 4 ( T e n n . 1 9 7 5 ) . " S t a t u t e s a r e n o t t                               o            b   e
            c   o   n       s t r u e d s o s t r i c t l y a s t o d e f e a t t h e o b v i o u s i n t e n                                t   i   o   n
            o   f           t h e l e g i s l a t u r e . . . . Q u e s t i o n s i n v o l v i n g s t a t u                                t   o   r   y
            c   o   n       s t r u c t i o n ' m u s t b e a n s w e r e d i n l i g h t o f r e a s o n , h a                              v   i   n   g
            i   n            m i n d t h e o b j e c t o f t h e s t a t u t e , a n d t h e m i s c h i e                                  f        i   t
            a   i   m       s a t . ' " S t a t e v . N e t t o , 4 8 6 S . W . 2 d 7 2 5 , 7 2 8 ( T                                        en      n   .
            1   9   7       2 )      ( c i t a t i o n   o m i t t e d ) . T h e r e f o r e , i n d e f i n i t e                            a      n   d
            u   n   c       l e a r w o r d s i n t h e s t a t u t e m u s t b e g i v e n s u c h i n t e r                               p r      e   -




                                                                                3
            t a t i o n a s w i l l e x p r e s s t h e l e g i s l a t u r e ' s i n t e n t i o n a n d
            p u r p o s e . H o o d v . S t a t e , 1 8 7 T e n n . 5 0 1 , 2 1 6 S . W . 2 d 1 4
            ( 1 9 4 8 ) .

L o f t o n         v .            L a n g s d o n ,                    8 1 3     S . W . 2 d          4 7 5       ( T e n n .              A p p .         1 9 9 1 ) .


                                   W e a r e r e q u i r e d t o c o n s t r u e t e r m s r e a s o n a b l y a n d n o t
            i n          a         f a s h i o n w h i c h w i l l l e a d t o a n a b s u r d r e s u l t .

M c C l e l l a n d v .                               B o a r d         o f     R e g e n t s          o f     t h e         S t a t e           U n i v . ,           9 2 1           S . W . 2 d             6 8 4
( T e n n . 1 9 9 6 ) .



            S i n c e                    w e         a r e        r e v i e w i n g         a      j u d g m e n t           i n v o l v i n g               a      q u e s t i o n                    o f   l a w ,

o u r   s t a n d a r d                             o f       r e v i e w       i s   d e          n o v o     w i t h           n o        p r e s u m p t i o n                   o f        c o r r e c t -

n e s s .               S e e                      N C N B        N a t ' l      B a n k        v .      T h r a i l k i l l ,                  8 5 6            S . W . 2 d           1 5 0             ( T e n n .

C t .   A p p .              1 9 9 3 ) .



            H a v i n g                    n o w             d e t e r m i n e d           t h e      r u l e s        t o           b e     a p p l i e d           i n        i n t e r p r e t i n g

t h e       s t a t u t e s                               a n d      o u r       s t a n d a r d             o f       r e v i e w ,                  w e          w i l l           d i r e c t               o u r

a t t e n t i o n                  t o              t h e         s t a t u t e s     i n          q u e s t i o n .



            T . C . A .                        §      5 5 - 1 0 - 1 0 8           p r o v i d e s            i n     p e r t i n e n t                  p a r t        a s          f o l l o w s :



            5 5 - 1 0 - 1 0 8 .                               A d d i t i o n a l           i n f o r m a t i o n                -         R e q u e s t           f o r        c o p y            o f
            r e p o r t . —

                                                                                      *                  *                   *

                                   ( b )          E v e r y l a w e n f o r c e m e n t o f f i c e r w h o ,                                                                     i n          t   h     e
            r   e   g u      l      a r c o u r s e o f d u t y , i n v e s t i g a t e s a m o t o r                                                                            v e h      i c    l     e
            a   c   c i      d     e n t , w h e t h e r s u c h a c c i d e n t h a s o c c u r r e d o n a                                                                     h i g      h w    a     y
            w   i   t h      i     n     t h i s s t a t e o r o n p r i v a t e l y o w n e d r e a l p                                                                     r o p e        r t    y     ,
            e   i   t h      e     r    a t t h e t i m e o f a n d a t t h e s c e n e o f t h e a c c                                                                       i d e n        t     o     r
            t   h   e r      e     a f t e r , b y i n t e r v i e w i n g t h e p a r t i c i p a n t s                                                                        o r         w i    t     -
            n   e   s s      e     s ,       s h a l l ,    w i t h i n t w e n t y - f o u r ( 2 4 )  h o u r                                                                s         a   f t    e     r
            c   o   m p      l     e t i n g s u c h i n v e s t i g a t i o n , f o r w a r d a w r i t t e                                                                 n r e          p o    r     t
            o   f       s      u     ch a c c i d e n t t o t h e d e p a r t m e n t , a n d a c o p y                                                                          t h e      r e    o     f
            s   h   a l      l         b e k e p t i n t h e v a r i o u s d i s t r i c t o f f i c e s                                                                            o f        t   h     e
            T   e   n n      e     s s e e h i g h w a y p a t r o l .



                                                                                                         4
                                                      *                 *                   *

                ( d )           U p o n w r i t t e n r e q u e s t t o t h e c o m m i s s i o n e r                                                         o   f
s   a   f   e t y i n              N a s h v i l l e b y t h e d r i v e r o r o w n e r o f a v e h i                                                    c   l   e
i   n   v   o l v e d         i n s u c h a n a c c i d e n t , o r t h e d r i v e r ' s o r o w n e                                                     r   '   s
a   g   e   n t o r              l e g a l r e p r e s e n t a t i v e , a c o p y o f a n y w r i t                                                      t   e   n
r   e   p   o r t o f               a m o t o r v e h i c l e a c c i d e n t i n v e s t i g a t e d b y                                                 t   h   e
d   e   p   a r t m e n        t s h a l l b e f o r w a r d e d t o t h e r e q u e s t i n g p a r t y                                                  .   .   .
S   u   c   h r e p o         r t u n d e r s u b s e c t i o n ( b ) s h a l l n o t b e c o n s i d e                                                   r   e   d
c   o   n   f i d e n t        i a l w i t h i n t h e m e a n i n g o f § 5 5 - 1 0 - 1 1 4 ( a ) . S                                                    u   c   h
f   o   r   w a r d e d               r e p o r t    s h a l l  e x c l u d e a u t o m o b i l e  l i a b i l                                            i   t   y
i   n   s   u r a n c e            i n f o r m a t i o n . C o p i e s o f a n y w r i t t e n r e p o r t s                                                  o   f
a       m   o t o r v          e h i c l e a c c i d e n t i n v e s t i g a t e d b y t h e d e p a r t m                                                e   n   t
w   h   i   c h a r e             o n f i l e i n t h e v a r i o u s d i s t r i c t o f f i c e s o f                                                   t   h   e
T   e   n   n e s s e e              h i g h w a y p a t r o l s h a l l b e m a d e a v a i l a b l e                                                    f   o   r
i   n   s   p e c t i o        n b y t h e p a r t i e s h e r e i n a b o v e s e t f o r t h . .                                                    .           .
(   E   m   p h a s i s            a d d e d ) .


T . C . A .               §   5 5 - 1 0 - 1 1 1   p r o v i d e s           i n     p e r t i n e n t             p a r t        a s      f o l l o w s :


                                                             *          *           *

                        ( c )     T h e c o m m i s s i      o n e r m         a y s          u s p e     n d t h e          l i     c e n s    e             o   r
p   e   r m         i t t o d r i v e a n d a n y                n o n r e s     i d e n       t o p    e r a t i n g          p r    i v i l       e g       e   s
o   f           a     n y p e r s o n f a i l i n g           t o r e p         o r t         a n a         c c i d e n t        a   s h e          r e       i   n
p   r   o   v        i d e d    u n t i l  s u c h      r      e p o r t          h a s         b e e   n        f i l e d   ,         a n d          t       h   e
c   o   m   m       i s s i o n e r m a y e x t e n         d s u c h               s u s    p e n s    i o n n o t              t   o e x          c e       e   d
t   h   i   r       t y ( 3 0 ) d a y s . A p e               r s o n f         a i l i      n g t         o m a k e         a        r e q u       i r       e   d
r   e   p   o       r t c o m m i t s a C l a s s               C m i s d      e m e a      n o r .


T . C . A .               §   5 5 - 1 0 - 1 1 4   p r o v i d e s           i n     p e r t i n e n t             p a r t        a s      f o l l o w s :


5   5 - 1 0 - 1 1 4 .     P u b l i c  i n s p e c t i o n o f     r e p o r t s  r e l a t i n g                                                              t o
a   c c i d e n t s . — ( a ) A l l a c c i d e n t r e p o r t s m a d e b y a n y p e r                                                                 s   o n
o   r    b y g a r a g e s s h a l l b e w i t h o u t p r e j u d i c e t o t h e i n d i v                                                              i   d -
u   a l s o r e p o r t i n g a n d s h a l l b e f o r t h e c o n f i d e n t i a l u s e                                                                   o f
t   h e d e p a r t m e n t o r o t h e r s t a t e a g e n c i e s h a v i n g u s e o f                                                                 t   h e
r   e c o r d s f o r a c c i d e n t p r e v e n t i o n p u r p o s e s , o r f o r                                                                     t   h e
a   d m i n i s t r a t i o n o f t h e l a w s o f t h i s s t a t e r e l a t i n g t o                                                                 t   h e
d   e p o s i t o f s e c u r i t y a n d p r o o f o f f i n a n c i a l r e s p o n s i b i l                                                           i   t y
b   y      p e r s o n s d r i v i n g o r t h e o w n e r s o f m o t o r v e h i c l                                                                    e   s ,
e   x c e p t t h a t t h e d e p a r t m e n t m a y d i s c l o s e t h e i d e n t i t y                                                                   o f
a      p e r s o n i n v o l v e d i n a n a c c i d e n t w h e n s u c h i d e n t i t y                                                                    i s
n   o t o t h e r w i s e k n o w n o r w h e n s u c h p e r s o n d e n i e s h a v                                                                     i   n g
b   e e n p r e s e n t a t s u c h a c c i d e n t .        ( E m p h a s i s a d d e d ) .

                                                             *          *           *




                                                                        5
            T . C . A .                      §          1 0 - 7 - 4 0 3                     d e f i n e s                 p u b l i c          r e c o r d s .                T h e             p a r t               a s

p e r t i n e n t                h e r e          i s         f o u n d         i n         p a r a g r a p h               ( 4 )       w h i c h         p r o v i d e s           a s         f o l l o w s :



                                 ( 4 ) A l l d o c u m e n t s , p a p e r s , r e c o r d s , b o o k s o f a c c o u                                                                              n   t
            a   n    d          m i n u t e s       o f       t h e      g o v e r n i n g      b o d y      o f    a n y       m u n i c i p                                                       a   l
            c   o    r   p    o r a t i o n       w i t h i n        t h e      c o u n t y ,      o r     o f    a n y       o f f i c e                                                           o   r
            d   e    p   a    r t m e n t       o f       s u c h       m u n i c i p a l      c o r p o r a t i o n       w i t h i n       t                                                      h   e
            d   e    f   i    n i t i o n o f " p e r m a n e n t r e c o r d s , " " e s s e n t i a l r e c o r d                                                                                 s   "
            a   n    d   /    o r      " r e c o r d s          o f    a r c h i v a l      v a l u e "       a s    d e f i n e d       i n                                                            §
            1   0    -   7    - 3 0 1 , c o n s t i t u t e " p u b l i c r e c o r d s " o f s u c h m u n i c i p                                                                                 a   l
            c   o    r   p    o r a t i o n .           A l l d o c u m e n t s , p a p e r s o r r e c o r d s o f a                                                                               n   y
            m   u    n   i    c i p a l c o r p o r a t i o n w i t h i n t h e c o u n t y o r o f a n y o f f i                                                                                   c   e
            o   r             d e p a r t m e n t           o f     s u c h        m u n i c i p a l      c o r p o r a t i o n         w h i                                                       c   h
            c   o    n s      t i t u t e " t e m p o r a r y r e c o r d s " a n d / o r " w o r k i n g p a p e r                                                                                 s   "
            w   i    t h      i n t h e d e f i n i t i o n s e t f o r t h i n § 1 0 - 7 - 3 0 1 ( 1 3 ) a                                                                                         n   d
            (   1    4 )         c o n s t i t u t e " p u b l i c r e c o r d s " o f t h e m u n i c i p a l i t y .



            T . C . A .                  §       7 - 5 - 5 0 3               p r o v i d e s                 i n      p e r t i n e n t             p a r t         a s      f o l l o w s :


                                   1 0 - 7        - 5 0 3 .     R              e c o r d s               o p e n     t o  p u b                l i c             i n s p e c t i          o n               -
            E   x    c   e p       t i o n        s . — ( a )                   A l l s t a           t e , c o u n t y a n d                    m u      n i c i p a l r e            c o      r   d   s
            .   .    .       s      h a l l          a t a l l                   t i m e s ,            d u r i n g b u s i n e                 s s          h o u r s , b e                o   p   e   n
            f   o    r     p      e r s o        n a l i n s p                e c t i o n            b y a n y c i t i z e n                      o f         T e n n e s s e e         ,       a   n   d
            t   h    o   s e           i n         c h a r g e               o f s u c h                  r e c o r d s s h a l                l n          o t r e f u s e                 s   u   c   h
            r   i    g   h t            o f         i n s p e c t              i o n t o                 a n y c i t i z e n ,                     u n     l e s s o t h e             r w      i   s   e
            p   r    o   v i       d e d          b y s t a t e                    l a w .

                                                                                            *                  *                    *



            O u r             r e s e a r c h                     h a s      r e v e a l e d                 n o      a u t h o r i t y ,                 n o r     h a v e         t h e           p a r t i e s

d i r e c t e d                  o u r           a t t e n t i o n                    t o         a n y        ( e x c e p t             a n        o p i n i o n             o f         t h e                 S t a t e

A t t o r n e y               G e n e r a l               &         R e p o r t e r )                 o n      t h e         p r e c i s e          i s s u e         u n d e r            c o n s i d e r -

a t i o n           h e r e .                    W e          a r e           n o t             b o u n d           b y       t h e       o p i n i o n             o f        t h e            A t t o r n e y

G e n e r a l ,               h o w e v e r ,                     w e       n o t e             t h a t       t h e         o p i n i o n           i s       t o     b e      a c c o r d e d                      t h e

u t m o s t          e s t e e m .



            I n              r e a c h i n g                  a           d e c i s i o n ,                 t h e          c h a n c e l l o r               d i s a g r e e d                  w i t h             t h e

o p i n i o n                o f             t h e            A t t o r n e y                    G e n e r a l               a n d        r e a s o n e d                 t h a t           " [ i ] t                 i s

                                                                                                               6
i r r a t i o n a l                    . . .        t o         m a k e                  i d e n t i c a l                       d o c u m e n t s                       a v a i l a b l e                    f r o m            o n e

s o u r c e         a n d          u n a v a i l a b l e                          f r o m         a n o t h e r . "                           T h e         c h a n c e l l o r                    a l s o             n o t e s ,

c i t i n g             P o l k          C o .           v .     S t a t e                 B d .             o f         E q u a l i z a t i o n ,                          4 8 4          S . W . 2 d                4 9 ,        5 8

( T e n n .              A p p .           1 9 7 2 ,             t h a t                  " [ a ]              c o u r t                   s h a l l              n o t          i n t e r p r e t                         a     . . .

[ s t a t u t e ]                s o       a s       t o        r e n d e r                    i t s          a p p l i c a t i o n                         i l l o g i c a l                o r             u n r e a s o n -

a b l e . "              H e       c o n c l u d e d                   " [ t ] h a t                   t o         r u l e             o t h e r w i s e                   w o u l d          b e            t o       c r e a t e

a n     e x c e p t i o n                  w h i c h            w o u l d                 s w a l l o w                   t h e            r u l e          o f          c o n f i d e n t i a l i t y                           s e t

f o r t h         i n       §      5 5 - 1 0 - 1 1 4 ( a ) . "



             T h e         a p p e l l a n t                   a r g u e s                t h a t            t h e r e               i s      n o      a u t h o r i t y               t o          e x p l a i n                t h e

l o w e r         c o u r t ' s             d e c i s i o n                  t h a t            b e c a u s e                   t r a f f i c              a c c i d e n t r e p o r t s i n                                     t h e

c u s t o d y            o f       t h e         D e p a r t m e n t                      o f         S a f e t y                a n d         f i l e d            b y         t h o s e           w h o            a r e       n o t

l a w e n f o r c e m e n t o f f i c i a l s a r e c o n f i d e n t i a l , t h e r e f o r e , r e p o r t s t h a t

a r e       i n          t h e          c u s t o d y                 o f           l o c a l                l a w             e n f o r c e m e n t                       a g e n c i e s                    a r e            a l s o

c o n f i d e n t i a l .                          I t         a p p e a r s                    t h a t                t h e          a p p e l l a n t                   f a i l s          t o             r e c o g n i z e

t h a t      l o c a l            l a w          e n f o r c e m e n t                      o f f i c e r s                     w h o        i n v e s t i g a t e a n a c c i d e n t                                           a r e

u n d e r         t h e         s a m e          d u t y         a s          i n d i v i d u a l s                            t o         f i l e         a n      a c c i d e n t                 r e p o r t                w i t h

t h e       D e p a r t m e n t                    o f         S a f e t y                     u n d e r                p e n a l t y                o f          c o m m i t t i n g                    a          c l a s s        C

m i s d e m e a n o r                   f o r       f a i l u r e                   t o         d o       s o .



             W e          a g r e e              w i t h          t h e                 a p p e l l a n t ' s                          a r g u m e n t                   t h a t           t h e             T e n n e s s e e

P u b l i c             R e c o r d s             A c t         i s          t o          " b e         b r o a d l y                      c o n s t r u e d                s o       a s          t o         g i v e           t h e

f u l l e s t              p o s s i b l e                     p u b l i c                     a c c e s s                 t o              p u b l i c              r e c o r d s . "                               W e         a r e

s t a t u t o r i l y                    m a n d a t e d                    t o          d o          s o .                S e e             T . C . A .             §          1 0 - 7 - 5 0 5 ( d ) .                            I n

f o l l o w i n g               t h e          m a n d a t e s               o f          t h e        s t a t u t e ,                      h o w e v e r ,               w e      a r e      n o t                b o u n d       t o

c o n s t r u e             t h e          s t a t u t e               i n          a      v a c u u m .                        A s         h e r e i n b e f o r e                   n o t e d ,                   w e        m u s t




                                                                                                                   7
c o n s t r u e                     t h e             s t a t u t e                i n         " P a r i                   M a t e r i a "                  w i t h             o t h e r           s t a t u t e s                    —        t h o s e

r e l a t i n g                     t o             t h e       s a m e            s u b j e c t                       o r               h a v i n g          a         c o m m o n              p u r p o s e .



                  T i t l e                    1 0 ,          C h a p t e r                7         a n d             T i t l e                  5 5 ,       C h a p t e r                 1 0             f a l l       w i t h i n                    t h e

" p a r i               M a t e r i a , "                       r u l e            s e t             o u t             a b o v e .                      B o t h            h a v e          a      c o m m o n                     s u b j e c t               —

" c o n f i d e n t i a l                                   p u b l i c                 r e c o r d s . "                                     S e e       T . C . A .             1 0 - 7 - 3 0 1                     f o r            d e f i n i -

t i o n s .



                  W i t h o u t                           q u e s t i o n ,                    T . C . A .                   §                5 5 - 1 0 - 1 1 4                 c l o t h e s                   r e p o r t s                   f i l e d

p u r s u a n t                     i t s                 p r o v i s i o n s                       w i t h                c o n f i d e n t i a l i t y                             w h e n                  f i l e d              w i t h             t h e

D e p a r t m e n t                            o f          S a f e t y .                          T . C . A .                   §            5 5 - 1 0 - 1 0 8 ( d )                      p r o v i d e s                     a       l i m i t e d

e x c e p t i o n                        t o              c o n f i d e n t i a l i t y ,                                   i . e . ,                       e x c e p t i n g                    o n l y          r e q u e s t s                        f o r

c o p i e s                 o f                r e p o r t s                     m a d e              b y              " t h e                   d r i v e r              o r        o w n e r                  o f        a           v e h i c l e

i n v o l v e d                     i n             a n      a c c i d e n t ,                      o r            t h e             d r i v e r ' s                o r         o w n e r ' s                 a g e n t              o r        l e g a l

r e p r e s e n t a t i v e                                  . . .     . "                 C o n f i d e n t i a l i t y                                    o f         r e p o r t s               r e q u e s t e d                      b y           t h e

p e r s o n s                     l i s t e d                   a b o v e                  i s            r e m o v e d                           o n l y           s o          f a r            a s           t o        a l l o w                     t h e

D e p a r t m e n t                            o f          S a f e t y              t o            r e l e a s e                            c o p i e s          o f       t h e          r e p o r t s                  t o          p a r t i e s

s p e c i f i c a l l y                                   n a m e d         a b o v e .                            T h e              p l a i n t i f f                   i n      t h i s                  a c t i o n              d o e s             n o t
                                                                                                               1
c o m e           w i t h i n                       t h e       e x c e p t i o n s .



                  W e         b e l i e v e                     t h a t             a          c o p y               o f             a         r e p o r t          f i l e d              b y          a       p e r s o n                w h o            i s

r e q u i r e d                      t o              f i l e         s u c h                  a          r e p o r t                         u n d e r           t h e           p r o v i s i o n s                          o f         T . C . A .

5 5 - 1 0 - 1 1 4                         a n d             r e t a i n e d                    i n             h i s          o r               h e r       p o s s e s s i o n                         o r       i n          a       c e n t r a l

d e p o s i t o r y                            s u c h         a s     a           p o l i c e                     d e p a r t m e n t                      s h o u l d              b e          a c c o r d e d                    t h e            s a m e



                  1
                    T     . C . A    .          §
                                               5 5 - 1 0 - 1               1 4 a l s o                   a l         l o w s t h e r e l e a s e                          o f t h e i d e n t i t y o f                               " a           p e r s o n
i   n v o l    v e d         i n         a n a c c i d e n t               w h e n s                   u c h            i d e n t i t y i s n o t                            o t h e r w i s e k n o w n o r                          w h e     n        s u c h
p   e r s o    n d      e n i e      s h a v i n g b e e               n p r e s e n                  t a          t s u c h a c c i d e n t . "                            W e b e l i e v e t h a t t h i s                          p r o        v i s i o n
i   s l i     k e w      i s e       l i m i t e d t o t                h e d r i v e                   r o           r o w n e r o f a v e h i c                         l e i n v o l v e d i n a n a c c                             i d e        n t , o r
t   h e d      r i v      e r ' s       o r o w n e r ' s                a g e n t o                 r l            e g a l r e p r e s e n t a t i v                      e .

                                                                                                                                         8
c o n f i d e n t i a l i t y .                                     R e a s o n a b l e                       p r u d e n c e                                w o u l d                 r e q u i r e           a          r e p o r t i n g

o f f i c e r               t o      k e e p            a     c o p y             o f         t h e          r e p o r t                        f o r          h i s             o r      h e r         b e n e f i t                e i t h e r

f o r     l a t e r               u s e         t o         r e f r e s h               h i s          o r            h e r             m e m o r y                 w h e n             t e s t i f y i n g                  i n         c o u r t

o r     f o r         u s e         t o         d e m o n s t r a t e                         t h a t         a             r e p o r t                 w a s            m a d e           i n     a c c o r d a n c e                         w i t h

T . C . A .             §          5 5 - 1 0 - 1 1 4                      i n           t h e               e v e n t                     a           q u e s t i o n                         a r i s e s            c o n c e r n i n g

w h e t h e r               a     r e p o r t               w a s         m a d e .                   F u r t h e r ,                           w e          d o         n o t          b e l i e v e              t h a t           i t         w a s

t h e     i n t e n t i o n                     o f         t h e         G e n e r a l                 A s s e m b l y                          i n          e n a c t i n g                   T . C . A .           §      1 0 - 7 - 5 0 3

t o     a l l o w                 p e r s o n s               o r          e n t i t i e s                    e n t i t l e d                                t o         i n s p e c t                  p u b l i c               r e c o r d s

u n d e r             t h e             p r o v i s i o n s                      t h e r e o f                        t o              d o            i n d i r e c t l y                        t h a t            w h i c h                  t h e y

c a n n o t           d o         d i r e c t l y .                       I t         i s       a      w e l l - s e t t l e d                                     p r i n c i p l e                o f       l a w              t h a t         o n e

c a n n o t            d o        i n d i r e c t l y                      w h a t             c a n n o t                      b e           d o n e          d i r e c t l y .                    S e e          i . e . ,             S c o t t

v .     M c R e y n o l d s ,                         2 5 5         S . W . 2 d                4 0 1 ,                3 6         T e n n .                  A p p .             2 8 9         ( T e n n .           A p p .             1 9 5 2 )

a n d     R o b e r t s                   v .          R o b e r t s ,                      7 6 7       S . W . 2 d                           6 4 6          ( T e n n .                 A p p .          1 9 8 8 ) .                    I t       i s

f u r t h e r               p e r s u a s i v e                     t o         n o t e             t h a t             t h e                 p r o v i s i o n s                       o f       T . C . A .                §       5 5 - 1 0 -

1 1 4        s p e c i f i c a l l y                              p r o v i d e s                      t h a t                        t h e            r e p o r t s                      s h a l l            b e               f o r           t h e

c o n f i d e n t i a l                     u s e           o f       t h e            d e p a r t m e n t                              o r       o t h e r                s t a t e             a g e n c i e s .                   W e         a r e

c o n v i n c e d                  t h a t            t h e         G e n e r a l                    A s s e m b l y                           d i d          n o t          i n t e n d                t h a t           t h e          n a m e s

o f     p e o p l e                i d e n t i f i e d                     i n          t h e          r e p o r t                       b e           u s e d             b y          p r i v a t e              p e r s o n s                 a n d

e n t i t i e s                 f o r       s o l i c i t a t i o n                           p u r p o s e s .                                T h e          s t a t u t e                   d o e s       n o t         d e p e n d              o n

t h e     s i t u s                o f      a         r e p o r t               t o          a c c o r d                    i t          c o n f i d e n t i a l i t y .



                W e         c o n c u r               w i t h         t h e           r e s u l t                 r e a c h e d                        b y         t h e          t r i a l         c o u r t .                    T o     h o l d

o t h e r w i s e                 w o u l d             e v i s c e r a t e                         t h e         p r o v i s i o n s                              o f      T . C . A . § 5 5 - 1 0 - 1 1 4                                      a n d

b r i n g         a b o u t               a n         a b s u r d               r e s u l t .



                T h e           a p p e l l e e s                   h a v e           r a i s e d                 a         s e c o n d a r y                        i s s u e .                  T h e y          i n s i s t             t h a t

t h e       c o u r t               h a d             n o         s u b j e c t                 m a t t e r                       j u r i s d i c t i o n                                b e c a u s e               t h e           r e c o r d



                                                                                                                            9
d o e s    n o t         e s t a b l i s h              t h a t     D o u g l a s           F r i e d m a n        ( t h e        r e q u e s t i n g         a g e n t )            i s

a     c i t i z e n            o f       T e n n e s s e e           o r         h a s      c a p a c i t y         t o         b r i n g      t h i s       a c t i o n             o n

b e h a l f        o f         M c C a l l i e            C h i r o p r a c t i c                 C l i n i c ,      I n c .             I n s o f a r       a s         w e       a r e

a b l e     t o      d e t e r m i n e ,                  t h i s      i s s u e          w a s      n o t      r a i s e d        i n      t h e    t r i a l           c o u r t .

F u r t h e r ,          t h e         d e f e n d a n t s             a d m i t t e d             c i t i z e n s h i p           a n d      a g e n c y          i n         t h e i r

a n s w e r .            W e         f i n d      n o      m e r i t       i n         t h i s      i s s u e .



           W e      a f f i r m           t h e         j u d g m e n t          o f     t h e      t r i a l     c o u r t .            C o s t s   a r e         a s s e s s e d

t o    t h e       a p p e l l a n t              a n d      t h i s       c a s e         i s      r e m a n d e d       t o       t h e     t r i a l       c o u r t .



                                                                                           _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                           D o n T . M c M u r r a y , J .

C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S e n i o r J u d g e




                                                                                            1 0
                                                      I N     T H E      C O U R T O F A P P E A L S
                                                                      A T K N O X V I L L E




M c C A L L I E C H I R O P R A C T I C C L I N I C ,                                 )         H A M I L T O N C H A N C E R Y
I N C . , d / b / a M c C A L L I E H E A L T H                                       )         C . A . N O . 0 3 A 0 1 - 9 7 0 8 - C H - 0 0 3 1 8
C E N T E R ,                                                                         )
                                                                                      )
                        P l a i n t i f f - A p p e l l a n t                         )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
v s .                                                                                 )         H O N . H O W E L L               N .      P E O P L E S
                                                                                      )         J U D G E
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
                                                                                      )
E R W I N D I N S M O R E , P o l i c e                                               )         A F F I R M E D           A N D        R E M A N D E D
C o m m i s s i o n e r , a n d T H E C I T Y                          O F            )
C H A T T A N O O G A ,                                                               )
                                                                                      )
                        D e f e n d a n t s - A p p e l l e e s                       )



                                                                             J U D G M E N T

            T h i s      a p p e a l        c a m e         o n       t o      b e          h e a r d         u p o n         t h e       r e c o r d         f r o m      t h e

C h a n c e r y       C o u r t    o f      H a m i l t o n           C o u n t y ,           b r i e f s        a n d        a r g u m e n t          o f     c o u n s e l .

U p o n     c o n s i d e r a t i o n         t h e r e o f ,           t h i s           C o u r t     i s     o f      o p i n i o n        t h a t        t h e r e     w a s

n o     r e v e r s i b l e       e r r o r        i n      t h e      t r i a l           c o u r t .

            W e    a f f i r m     t h e      j u d g m e n t          o f      t h e        t r i a l        c o u r t .             C o s t s   a r e        a s s e s s e d

t o     t h e     a p p e l l a n t        a n d      t h i s       c a s e       i s        r e m a n d e d            t o     t h e      t r i a l         c o u r t .



                                                                                                P E R     C U R I A M




                                                                                     1 1